Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-23 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
4.	Claims 1 and 23 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements and structural cooperative relationships of elements, such omission amounting to a gap between  the element and the necessary structural connections.  See MPEP § 2172.01.  The omitted elements and structural cooperative relationships are: third and fourth transistors. See claims 3 and 4, respectively.
	Claims 2-21 are rejected due to the rejections of its parent claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kanda US Pub. No. 20200098401.
	Figs. 2 and 35 of Kanda are directed to an electronic device (Fig. 35) comprising: a semiconductor circuit (par. 240); and a battery (330, par. 240) that supplies the semiconductor circuit with a power supply voltage (par. 313), the semiconductor circuit including a first circuit (IV1) that is configured to generate an inverted voltage (N2) of a voltage at a first node (N1), and apply the inverted voltage to a second node (N2), a second circuit (IV2) that is configured to generate an inverted voltage (a voltage at N1) of a voltage at the second node, and apply the inverted voltage to the first node, a first memory element (41P) that has a first terminal (a terminal connecting to 42 and 47), a second terminal (a terminal connecting to CTRL), and a third terminal (a terminal connecting to 46), and is configured to store information by setting a resistance state between the second terminal and the third terminal to a first resistance state (VthH, par. 87, high resistance, par. 209) or a second resistance state (VthL, par. 88, low resistance, par. 208) in accordance with a direction of a first current flowing between the first terminal and the second terminal (par. 87 or 88), a first transistor (46) that is configured to couple the first node to the third terminal of the first memory element by being turned on, and a second transistor (42) that is coupled to a first coupling node (N1), and is configured to cause the first current to flow to the second terminal of the first memory element on a basis of a voltage at the first coupling node, the first coupling node being one of the first node and the second node.
8.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. Note the additional references cited on the attached PTO-892 form which show further examples of a NVSRAM device.
	Allowable Subject matter

10.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having third and fourth transistors and a combination of other limitations thereof as recited in claim.
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.



/HOAI V HO/Primary Examiner, Art Unit 2827